        CASE 0:20-cv-01262-ECT-ECW Doc. 43 Filed 03/02/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Derrick Lee Riddle,                                  File No. 20-cv-1262 (ECT/ECW)

             Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
The State of Minnesota, Ramsey Co.,
Department of Corrections, John Choi, and
Keith M. Ellison,

           Respondents.
________________________________________________________________________


      Petitioner Derrick Lee Riddle commenced this action pro se by filing a petition for

a writ of habeas corpus. ECF No. 1. The case is before the Court on a Report and

Recommendation (“R&R”) [ECF No. 35] issued by Magistrate Judge Elizabeth Cowan

Wright. Magistrate Judge Wright recommends dismissing Riddle’s petition with prejudice,

except for Riddle’s request for relief with respect to law libraries, which she recommends

dismissing without prejudice. R&R at 29. Riddle filed objections to the Report and

Recommendation. ECF Nos. 37, 38. In response to Riddle’s objections, Respondent State

of Minnesota filed a short pleading confirming its position “that th[e] Court adopt the R&R

in full.” ECF No. 39. Riddle then filed a response to the State of Minnesota’s submission

on February 16. ECF No. 41. Because Riddle has objected, the Court is required to review

the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded that

Magistrate Judge Wright’s analysis and conclusions are correct. The Court also has
        CASE 0:20-cv-01262-ECT-ECW Doc. 43 Filed 03/02/21 Page 2 of 3



separately reviewed Riddle’s “Motion to Review Transcripts in the Name of Justice/for

Evidence of Actual Innocent” [ECF No. 42] and finds it to be legally unsupported. This

motion will therefore be denied.

      Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

      1.     The Objections to the Report and Recommendation [ECF Nos. 37, 38] are

OVERRULED;

      2.     The Report and Recommendation [ECF No. 35] is ACCEPTED in full;

      3.     Petitioner Derrick Lee Riddle’s Petition for a Writ of Habeas Corpus by a

Person in State Custody arising under 28 U.S.C. § 2254 [ECF No. 1] is DENIED;

      4.     Petitioner Derrick Lee Riddle’s Amended Petition for a Writ of Habeas

Corpus by a Person in State Custody arising under 28 U.S.C. § 2254 [ECF No. 17] is

DENIED;

      5.     Petitioner Derrick Lee Riddle’s Additional Ground for Amended Petition

[ECF No. 18] is DENIED;

      6.     Petitioner Derrick Lee Riddle’s Supplemental Petition [ECF No. 19] is

DENIED;

      7.     Respondents’ Motions to Dismiss [ECF Nos. 6, 25] are GRANTED;

      8.     Petitioner Derrick Lee Riddle’s Motions for a Speedy Hearing and Decision

[ECF Nos. 22, 32, 36] are DENIED as moot;

      9.     Petitioner Derrick Lee Riddle’s Questions to the Courts/M[a]gistrate Judge

[ECF No. 34] are DENIED;


                                          2
       CASE 0:20-cv-01262-ECT-ECW Doc. 43 Filed 03/02/21 Page 3 of 3



      10.    Petitioner Derrick Lee Riddle’s Motion to Review Transcripts in the Name

of Justice/for Evidence of Actual Innocent [ECF No. 42] is DENIED;

      11.    This action is DISMISSED WITH PREJUDICE except for Petitioner’s

request for relief with respect to law libraries, which is DISMISSED WITHOUT

PREJUDICE; and

      12.    No certificate of appealability will be issued.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 2, 2021                     s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            3
